Citation Nr: 0304645	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  91-22 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for duodenal 
ulcer disease with colonic motility dysfunction.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from February 1980 to June 
1990.

This appeal arises from an October 1990 rating decision by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for colonic motility and 
history of duodenal ulcer, and assigned an initial 
noncompensable evaluation.  The case was previously before 
the Board in May 1992, May 1994 and June 1996 when it was 
remanded for additional development.

An RO rating action in August 1995 assigned a 10 percent 
rating for duodenal ulcer disease with colonic motility 
dysfunction effective to the date of claim; June 13, 1990.  
In March 1999, the Board remanded the case once again to the 
RO for further development.  The RO has continued the 10 
percent rating and returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

The veteran's service connected duodenal ulcer disease with 
colonic motility dysfunction has been manifested by more or 
less constant abdominal distress with more than occasional 
constipation, but absent active duodenal ulcer disease.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for 
duodenal ulcer disease with colonic motility dysfunction have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Codes 7305, 7319 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 became 
effective during the pendency of this appeal.  Among other 
things, this law requires VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
and includes other notice and duty to assist provisions.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has 
enacted regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  
These provisions are potentially applicable to the initial 
rating claim on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991) (where the law or regulation changes during an 
appeal, VA must consider both the old and the new versions 
and apply the version most favorable to the claimant).

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  

In this case, the RO has sent the veteran a Statement of the 
Case (SOC) and multiple Supplemental Statements of the Case 
(SSOC's) which have advised her of the evidence obtained and 
reviewed in her case, the applicable regulatory criteria 
pertaining to her disability and the Reasons and Bases for 
denying a rating in excess of 10 percent for her disability.  
She has been advised of her duty to inform VA of all private 
and VA clinical records which may be relevant, and that VA 
would provide her with an examination.  The Board has 
remanded this claim on four separate occasions which have 
contained similar information and notice.  In letters dated 
on August 4, 2000 and September 19, 2000, the RO last 
notified the veteran of the evidence necessary to 
substantiate her claim.  These letters specifically notified 
her that she held the ultimate responsibility for submitting 
evidence capable of substantiating her claim, but that VA 
would assist her in obtaining any records that she adequately 
identified and authorized VA to obtain.  As such, the Board 
finds that VA's section 5103 obligations have been satisfied 
in this case.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Specifically, VA has an 
obligation to make continuing efforts to obtain records in 
the possession of a Federal department or agency until it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  In this case, VA has 
obtained the veteran's service medical records and her VA 
clinical records.  These records appear complete.  She has 
not reported having filed a claim with the Social Security 
Administration.  The Board, therefore, finds that the 
provisions of 38 U.S.C.A. § 5103A(b)(3) have been satisfied.

VA also has an obligation to assist a claimant in obtaining 
non-federal records which the claimant adequately identifies 
to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) 
(West 2002).  By means of four separate Board remands, VA has 
obtained all post-service private clinical records identified 
by the veteran has relevant to her claim on appeal.  There 
are no outstanding requests for pertinent records, and the 
Board finds that the provisions of 38 U.S.C.A. § 5103A(b)(1) 
have been satisfied.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on the claim.  VA has obtained medical examination 
as necessary to adjudicate the initial rating claim and that 
examination report, dated November 2000, is adequate for 
rating purposes.  38 C.F.R. § 4.1 (2002).  The record also 
contains recent VA and private clinical records, which 
include upper gastrointestinal (GI) series testing as well as 
extensive documentation of the veteran's clinical findings 
over the years.  On this record, the Board finds that there 
is now sufficient evidence of record to make a decision on 
this claim, that the notice and duty to assist provisions of 
the VCAA have been satisfied, and that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating her claim.

The veteran claims entitlement to an initial rating in excess 
of 10 percent for her service connected duodenal ulcer 
disease with colonic motility dysfunction.  Briefly 
summarized, the veteran was shown by upper gastrointestinal 
(GI) series testing in December 1981 to have an active 
duodenal ulcer which, by GI series conducted in September 
1982, was shown to have been manifested by only slight 
scarring on the duodenum.  In February 1990, a barium enema 
demonstrated signs of poor colonic motility.  

VA examination in October 1990 reflected the veteran's 
complaint of constipation and occasional gastritis symptoms 
which she treated with Mylanta.  Her physical examination 
resulted in a diagnosis of history of peptic ulcer disease.

By means of a rating decision dated October 1990, the RO 
granted service connection for colonic motility and history 
of duodenal ulcer, and assigned an initial noncompensable 
evaluation.  The veteran has appealed the assignment of her 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (separate or "staged" ratings must be assigned in 
initial rating claims where the evidence shows varying levels 
of disability for separate periods of time).

The record next reflects the veteran's treatment for chronic 
constipation complaint by Bruce Josten, D.O., P.A., from 
October 1990 to July 1992.  She was initially placed on 
Lactulose of 1-2 tablespoons as needed (p.r.n.) with 
recommendation for an increased fiber diet and exercise 
level.  In January 1991, Dr. Josten diagnosed her complaints 
of constipation and post eating abdominal bloating followed 
by intermittent vomiting of undigested food as chronic 
constipation with suspect delayed gastric emptying.  Her 
treatment consisted of Lactulose, high fiber diet and trial 
use of Reglan.  She was also referred to Palep N. Rao, M.D., 
for further evaluation.

The January 1991 evaluation by Dr. Rao elicited the veteran's 
complaint of chronic and worsening constipation requiring 
laxative use three or four times per month.  She has tried a 
variety of treatments, such as Lactulose and fiber, without 
significant improvement.  She also reported bloating and 
nausea with a past history significant for peptic ulcer 
disease.  She denied, however, hematochezia, melena or 
specific pain.  It was noted that an upper GI series within 
the last year was normal.   A small bowel series was deemed 
normal with a transit time of 3 hours and 15 minutes.  A 
gastric emptying study was also deemed normal.  An upper GI 
series was consistent with some duodenitis with some 
spasticity in the duodenal bulb, but no ulcer was seen.  She 
was given an assessment of chronic constipation, possible 
early visceral myopathy vs. acquired, and advised to make 
dietary changes.

Thereafter, the veteran continued to be followed by Dr. 
Josten for her constipation complaints.  She was started on 
Bethanechol in February 1991 which resulted in a report of 
marked decrease in abdominal bloating, but increased gas, the 
next month.  His constipation was noted as improved over the 
next several months.  In July 1991, she reported continued 
gas problems and straining to have one to two small rabbit 
bit type stools a day.  She had taken laxatives on several 
occasions for her symptoms.  She was advised by Dr. Josten to 
discontinue straining with bowel movements, and that having 1 
bowel movement per week would be appropriate.  Her 
constipation was noted as "[m]arkedly improved" in December 
1991 and "much improved" in July 1992.

On VA examination in October 1992, the veteran reported one 
to two episodes per week of burning and gnawing sensations in 
the epigastric region.  Her symptoms were usually relieved 
within one to two hours with use of Mylanta and Maalox or an 
H2 blocker such as Zantac.  She denied nausea, vomiting, 
heartburn, indigestion, melena, or bleeding.  She also 
reported a right upper quadrant pain with spasm for up to one 
to two minutes.  It was felt that she may be getting a 
recurrent duodenal ulcer, and an endoscopy was recommended.

Clinic notes from Dr. Josten reveal that Metamucil was 
prescribed to the veteran in April 1993.  Clinic notes in 
April and June 1993 reported that her constipation was 
stable.  A July 1993 examination report by Dr. Rao noted that 
the veteran's past history of recurrent peptic ulcer had 
resolved spontaneously.  Her only active GI symptoms 
identified included clinical findings of an elevated CEA and 
abnormal liver function tests.  A subsequent colonoscopy and 
barium enema were unremarkable.  An upper GI series detected 
a hiatal hernia with a notation that the most likely source 
of the veteran's recurrent epigastric pain and periodic 
vomiting was due to gastroesophageal reflux disease (GERD), 
and that she could be asymptomatic with observance of strict 
anti-reflux measures.  In September 1993, her vague complaint 
of intermittent nausea and epigastric burning was felt by Dr. 
Rao to be possibly related to GERD despite the absence of 
inflammatory changes in the esophagus.  As such, her Zantac 
prescription was increased. A December 1993 clinic note from 
Dr. Josten described her bowel problems as sporatic but 
improved. 

VA intestine examination in July 1995 noted her report of 
chronic constipation treated with numerous stool softeners, 
laxatives and enemas.  She used to move her bowels once a 
week or every 7 to 10 days, but reported recent daily bowel 
movements which were hard, small and rock-like.  Her physical 
examination resulted in a diagnosis of functional 
constipation.

By means of a rating decision dated August 1995, the RO 
assigned a 10 percent rating for duodenal ulcer disease with 
colonic motility dysfunction effective to the date of claim.

On VA stomach examination in November 1997, the veteran 
complained of intermittent, but chronic, constipation which 
had been ineffectively treated with laxatives and fiber 
therapy.  She described episodes of daily bowel movements 
followed by episodes of one bowel movement every three to 
four days.  She also reported postprandial bloating and early 
satiety.  She was on medication for acid peptic disease and 
only experienced three to four episodes per year.  She 
weighed 112 pounds with a normal weight from 115-120 pounds.  
Her physical examination resulted in an impression which 
included constipation as a possible component of a 
generalized motility disorder based on report of occasional 
postprandial bloating and early satiety.  A gastric emptying 
test was identified as a possible diagnostic tool for an 
underlying gastroparesis that could be treated with an 
erythromycin elixir or Reglan, fiber supplements and high-
fiber diet.  It was further noted that an EGD performed in 
July 1993 did not show evidence of active ulcer disease, and 
that she did not appear to be suffering from frequent 
symptoms related to her history of acid peptic disease.  In 
an addendum, the examiner noted that a November 1997 gastric 
emptying test was deemed normal.  

Subsequent clinical records from Dr. Josten include a January 
1999 notation of red blood by rectum likely due to 
hemorrhoids.  A computerized tomography (CT) scan of the 
abdomen was negative.  In March 1999, she reported a 
worsening of constipation due to a Propulsid prescription.  
That same month, anoscopy and proctoscopy were significant 
only for small diverticuli.  In April 1999, she was advised 
to stay on Pepcid and further GI workup was not recommended.  
She presented in October 1999 with complaint of reflux 
symptoms, abdominal bloating, indigestion and general feeling 
of nonwell-being not relieved by Pepcid.  Later that month 
she later reported some upper abdominal pain, but almost near 
resolution of her heartburn. 

In November 1999, the veteran underwent an evaluation by Dr. 
Rao.  Her first problem concerned a change in bowel habits 
with rectal bleeding and severe constipation.  Her second 
problem concerned recurrent left and right upper quadrant 
pain with reflux-like symptoms which was not relieved with an 
H2 blocker or proton pump inhibitor.  A colonoscopy resulted 
in an impression of fixed sigmoid colon, most likely due to 
intra-abdominal lesions, which was contributing to her 
constipation.  The examiner was also quite certain that her 
bleeding was attributable to hemorrhoids.  An upper endoscopy 
resulted in impressions of possible Barret's esophagus and 
gastritis.  A December 1999 consultation report from Dr. Rao 
noted that the upper GI endoscopy suggested a Barrett's 
esophagus, grade I erosive esophagitis, diffusely inflamed 
gastric body and biopsy presence of Barret's epithelium.  Her 
upper GI symptoms had improved with Prilosec and antireflux 
instructions.  It was also noted that her severe constipation 
was due to functional bowel disorder, perhaps colonic 
inertia, which would best be treated medically.  It was noted 
that she was extremely distressed regarding her constipation.

A February 2000 consultation note from Dr. Rao reflected the 
veteran's report that her epigastric pain was controlled with 
a combination of Miralax and Propulsid, although she 
continued to have intermittent bouts of sharp right upper 
quadrant pain.  Her constipation, which was described as 
severe colonic inertia, was felt to be functional bowel 
disorder with irritable bowel and reflux.  She denied any 
upper or lower GI complaints, other than right upper quadrant 
pain, during an April 2000 consultation.  An 
esophagogastroduodenoscopy in May 2000 resulted in 
impressions of mild esophagitis and gastritis.  In July 2000, 
she was given assessments of Barret's esophagus, gallbladder 
dysfunction and diarrhea, well maintained with Propulsid.  At 
that time, an esophageal motility study was interpreted as 
normal.  A September 2000 clinic note from Dr. Josten noted 
her reasonable GI symptomatology.  

In November 2000, the veteran underwent VA stomach 
examination with benefit of review of her claims folder.  At 
that time, she reported a long-standing history of epigastric 
pain (primarily in the left hypochondrium area rather than 
the episgastrum) and occasional acid reflux.  She did not 
have any tenderness over the area of the pain but could 
sometimes feel the pain extend up into the left breast area.  
Her current medications included Zantac, Prilosec, Miralax, 
Tums and Rolaids.  She further described some reflux symptoms 
which occurred three to four times per week and lasted two to 
three hours in duration.  She further reported that her 
chronic constipation had been helped considerably with 
Miralax and bran in the diet.  She had a stool almost every 
day or at least five out of every 7 days.  She described her 
weight as stable.  She noted some early satiety but tried to 
eat three times per day.  She avoided foods such as orange 
juice, spicy foods, spaghetti and tomatoes.  She denied 
vomiting, significant regurgitation, hematemesis or melena.  
She did have heartburn often.  Her physical examination 
resulted in diagnoses of peptic ulcer disease, remote history 
of duodenal ulcer, now with Barrett's esophagus as a result 
of chronic gastroesophageal reflux; recurrent left upper 
quadrant pain consistent with irritable bowel syndrome; and 
abnormal gallbladder motility study.  In an addendum, the 
examiner noted that the veteran manifested symptoms of 
irritable bowel syndrome.  Her current symptoms attributable 
to reflux and Barret's (with Barret's being a progression of 
reflux) were controlled with a frequency as described by the 
veteran.  In the opinion of the examiner, the veteran's 
symptoms were not continuous nor was there recurrent severe 
symptoms two to three times a year averaging 10 days in 
duration.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2002).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

38 C.F.R. §3.159 (2002).

The severity of diseases of the digestive system are 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.114.  The preamble instructs that ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342 and 7345 
to 7348 inclusive will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher rating where the severity of the 
overall disability picture warrants such elevation.

The RO has rated the veteran's duodenal ulcer disease with 
colonic motility dysfunction as 10 percent disabling under 
Diagnostic Code 7305.  This rating contemplates mild duodenal 
ulcer with recurring symptoms once or twice yearly.  A 20 
percent rating is warranted for moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times per 
year averaging 20 days in duration; or with continuous 
moderate manifestations.  A 40 percent rating contemplates 
moderately severe disability, which is less than severe, but 
accompanied by impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  

The medical evidence of record conclusively demonstrates that 
the veteran's duodenal ulcer disease has been inactive since 
1982.  In this respect, upper GI series testing in September 
1982 was significant only for slight duodenum scarring.  A 
January 1991 upper GI series performed by Dr. Rao was 
consistent with some duodenitis, but no active ulcer.  Upper 
GI series testing in April 1993, July 1993 and December 1999 
also showed no evidence of active ulcer disease.  In the 
absence of symptoms attributable to duodenal ulcer disease, 
the Board finds, by a preponderance of the evidence, that the 
veteran has not met the criteria for a rating in excess of 10 
percent under Diagnostic Code 7305.

The Board has also considered whether a higher rating might 
be in order under alternative schedular criteria.  In this 
regard, it is clear from the record that the predominant 
feature of the veteran's service connected disability regards 
her complaint of chronic constipation.  She is service 
connected for colonic motility dysfunction which has 
variously been described by private and VA examiners as 
functional bowel disorder with irritable bowel and reflux, 
generalized motility disorder, colonic inertia and irritable 
bowel syndrome.  Clearly such symptoms mirror the criteria 
for evaluation of irritable colon syndrome under Diagnostic 
Code 7319, which provides a 10 percent rating for moderate 
disability manifested by frequent episodes of bowel 
disturbance with abdominal distress.  The next higher rating 
of 30 percent requires severe disability with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  This is the maximum evaluation 
provided by Diagnostic Code 7319.  

Review of the record reveals the veteran's long-standing 
complaint of chronic constipation treated, to varying degrees 
of success, with Lactulose, Reglan, laxatives, Bethanechol, 
Metamucil, dietary changes and exercise.  She has had periods 
of "improved," "markedly improved" and "stable" 
symptoms, as described by Dr. Josten.  However, it appears 
that she has more or less constant abdominal distress with 
some diarrhea, but mostly constipation.  With application of 
the benefit of the doubt rule, the Board finds that the 
veteran has met the schedular criteria for a 30 percent 
rating under Diagnostic Code 7319, effective to the date of 
claim; June 13, 1990.  As noted previously, this is the 
maximum available rating for irritable colon syndrome.  
38 C.F.R. § 4.114, Diagnostic Code 7319 (2002).  The 
preponderance of the evidence, however, weighs against a 
rating in excess of 30 percent under any other criteria which 
could be applied.   In this respect, there has been no 
evidence of definite partial obstruction, severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage during the appeal period, which would be a 
requirement for a higher rating under Diagnostic Code 7301 
and, as already discussed, the criteria for a rating in 
excess of even 10 percent for duodenal ulcer disease have not 
been satisfied.   

In so deciding, the Board has deemed the veteran as competent 
to describe her gastrointestinal symptoms.  In fact, the 
Board has relied on her report of symptoms in the assignment 
of the 30 percent rating under Diagnostic Code 7319.  The 
competent medical evidence, which includes medical opinion 
and upper GI series testing, fails to establish her 
entitlement to further compensation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. §3.159 (2002).  The Board further notes that, as 
the veteran is not in receipt of an award of service 
connection for GERD and Barret's esophagus, consideration of 
compensation for such symptoms is statutorily prohibited.  
38 U.S.C.A. § 1155 (West 2002).  The benefit of the doubt 
rule has been applied in her favor, see 38 U.S.C.A. § 5107(b) 
(West 2002), and there is no basis for consideration of a 
staged rating.  See Fenderson, 12 Vet. App. 119 (1999)


ORDER

A 30 percent rating, but no higher, for duodenal ulcer 
disease with colonic motility dysfunction is granted, subject 
to regulations which govern the award of monetary benefits.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

